PER CURIAM.
The defendant Dionisio Victor Mesa appeals an adverse final judgment granting reformation of certain notes and enforcing same, the said judgment having been entered below after a nonjury trial. Although the testimony adduced at trial was conflicting, there was sufficient evidence presented below for the trial court to order the subject reformation, see, e.g., Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); moreover, there is no merit in Mesa’s claim that he was denied his right to a jury trial. King Mountain Condominium Ass’n v. Gundlach, 425 So.2d 569, 570 (Fla. 4th DCA 1982); Hawkins v. Rellim Investment Co., 92 Fla. 784, 110 So. 350, 351 (1926); see generally 22 Fla.Jur.2d Equity §4 et seq. (1980).
We do not reach the plaintiff Bank of Miami’s contentions which seek a reversal of other aspects of the final judgment because it has filed no appeal or cross appeal in this cause; moreover, we decline, under the circumstances of this case, to entertain appellee’s brief before this court as a notice of cross appeal. The final judgment appealed from is
Affirmed.